Citation Nr: 1825113	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-35 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a cervical spine disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1998 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In January 2017, the Veteran appeared and testified at a video Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Board notes that in April 2018, a signed Rapid Appeals Modernization Program (RAMP) opt-in letter was submitted to VA.  However, appeals that have been activated by the Board are not eligible for RAMP processing.  As the appeal of the issue discussed herein has been activated by the Board, the Board will continue with adjudication pursuant to current appeals procedures.  


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, the currently diagnosed cervical spine disability (disc desiccation and disc degeneration at C4-5 and C5-6 with mild disc bulging) is related to the Veteran's in-service neck strain.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for disc desiccation and disc degeneration at C4-5 and C5-6 with mild disc bulging have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires the following:  (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, entitlement to service connection may be established on a secondary basis to an already service-connected disability.  In order to substantiate a claim for secondary service connection, evidence is needed to establish that the nonservice-connected current disability is either proximately due to or the result of a service-connected disability, or aggravated (increased in severity) beyond its natural progress by a service-connected disability.  See 38 C.F.R. § 3.310 (2017); see also Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran contends that her cervical spine disability is related to service.  Specifically, she contends that while serving as a mechanic in the United States she placed strain on her neck and upper back that produced her claimed disability.  The medical evidence of record establishes that the Veteran has a current diagnosis of disc desiccation and disc degeneration at C4-5 and C5-6 with mild disc bulging, and therefore, a current disability has been shown.  

Medical records from Camp Pendleton, submitted by the Veteran, reflect a September 2005 notation that the Veteran had a throbbing sensation originating at the nape of her head.  A January 2006 notation indicates that the Veteran was receiving medication for a neck strain.  During the Veteran's January 2017 Board hearing, she indicated that she experienced neck strain while in service from carrying heavy tool boxes and wing struts.  She indicated that she would hold them on her shoulder and would consequently develop a stiff neck and muscle spasms.  Based on these medical records from the Veteran's time in service, and her statements during the January 2017 Board hearing, the Board considers her description to reflect in-service injury to which a current disability may be reasonably related.  This triggers the need to seek medical evidence to address whether a nexus exists between the in-service injury and current disability.  

The medical evidence of record is conflicting regarding a nexus between the Veteran's in-service neck strain and her current cervical spine disability.  On August 2013 VA examination, the Veteran was diagnosed with mild chronic cervical strain and spasm.  She was noted to have limited range of motion and pain on movement.  The VA physician was requested to provide an opinion as to whether the claimed cervical spine condition was secondary to the already service-connected lumbar spine disability.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  He reasoned that there was no medical evidence of a pathophysiological relationship between the Veteran's neck and cervical spine condition and the service-connected thoracolumbar condition.  Specifically, there was no evidence of postural or gate abnormalities.  

In January 2014, the Veteran's claims file was sent to a different VA examiner for another opinion.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The VA examiner opined that a review of the Veteran's service treatment records revealed no sick call visit for neck or shoulder pains, but reflected several sick call visits for thoracolumbar back pains.  The examiner further noted that the Veteran indicated in service that her recurrent back pains began when she was thrown against a wall at the age of five and that her back pain was aggravated by certain physical activities.  The VA examiner attributed the Veteran's cervical spine disability to this traumatic event rather to any injuries she sustained while in the military.  The Board notes that subsequent to this VA examiner's opinion, the Veteran submitted medical treatment records from her time in service reflecting reports of, and treatment for, neck strain.  

Also of record is a January 2014 letter from the Veteran's treating physician at the Sierra Medical Group.  The private physician opined that the Veteran's mid and upper back pain is most likely attributed to her chronic low back pain.  However, the private physician recommended that further x-rays be conducted in order for him to provide a more definite answer.  No subsequent opinion from this private physician is of record.

The last medical opinion of record was submitted in November 2016 by the Veteran's treating VA physician.  He noted that the Veteran worked as an aviation structural mechanic while in the United States Navy and that her job required her to carry heavy tools and parts as well as work in awkward spaces with varying environmental conditions.  He noted that the Veteran was diagnosed in 2012 with disc desiccation and disc degeneration at C4-5 and C5-6 with mild disc bulging.  He also reviewed her military medical records and noted reports of steady headaches that originated from the nape of the neck as well as radiating to her shoulders.  There was also a report of continued neck strain.  He indicated that the Veteran continued to have complaints of neck strain after separation from service.  The VA physician opined that because these conditions were documented and developed in service, it is more likely than not that these condition are related to her military service and developed at that time.  

The Board finds that the conflicting medical opinions of record at least place the evidence in equipoise as to whether the Veteran's current cervical spine disability is related to the neck strain complaints in service.  Notably, the adverse opinions largely focused on the question of secondary service connection, and did not have the benefit of all of the in-service records of treatment.  In any event, given the balance of the favorable and adverse evidence, the Board must resolve the question in favor of the Veteran.  Accordingly, resolving all reasonable doubt in favor of the Veteran, her claim is granted.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for disc desiccation and disc degeneration at C4-5 and C5-6 with mild disc bulging is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


